
	
		II
		109th CONGRESS
		2d Session
		S. 2190
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 25, 2006
			Mr. Santorum introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend the temporary suspension of duty
		  on 11-aminoundecanoic acid (monomer 11)
	
	
		1.11-Aminoundecanoic Acid
			 (monomer 11)
			(a)In
			 generalHeading 9902.32.49 of
			 the Harmonized Tariff Schedule of the United States is amended by striking
			 12/31/2006 and inserting 12/31/2008.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) applies to goods entered, or withdrawn from warehouse for
			 consumption, on or after the 15th day after the date of enactment of this
			 Act.
			
